        Case 1:15-cr-00095-AJN Document 3160 Filed 01/28/21 Page 1 of 1




UNITED STATES DISTRICT COURT                                                 1/28/21
SOUTHERN DISTRICT OF NEW YORK


  United States of America,

                 –v–
                                                                    15-cr-95-66 (AJN)
  Tambobwe Moore,
                                                                         ORDER
                        Defendant.


ALISON J. NATHAN, District Judge:

       A status conference on alleged violations of supervised release in this matter is currently

scheduled for January 29, 2021 at 2 p.m. In light of the COVID-19 public health crisis, there are

significant issues related to in-court proceedings. The proceeding will be conducted remotely as

a videoconference using the Skype for Business platform. The Court will separately provide the

parties with instructions for accessing this platform. Members of the public may access audio for

the proceeding by calling (917) 933-2166 and entering Conference ID number 676497106.



       SO ORDERED.

 Dated: January 28, 2021
        New York, New York
                                                 ____________________________________
                                                           ALISON J. NATHAN
                                                         United States District Judge
